/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 7, 2014

                                      No. 04-14-00097-CV

                          Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                         Appellants

                                                v.

                               MESTENA OPERATING, LLC,
                                       Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 13-12-16486-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       Appellee has filed a motion for a further extension of time to file its brief. We grant the
motion and order appellee’s brief due August 29, 2014. Appellee is advised that no further
extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court